— Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Harrington, J.), imposed August 17,1982, upon his conviction of criminal sale of a controlled substance in the fifth degree, after a plea of guilty, the sentence being an indeterminate term of imprisonment of one and two-thirds to five years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to five years’ probation. As so modified, sentence affirmed, and case remitted to the County Court, Nassau County, to fix the terms and conditions of probation. The sentence is excessive to the extent indicated herein. Mollen, P. J., Mangano, Rubin and Boyers, JJ., concur.